Citation Nr: 1508715	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied his claim of entitlement to service connection for bilateral hearing loss, though granted his claim for tinnitus (ringing in his ears).

In August 2014, as support for his claim for hearing loss, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  Following the hearing, at the Veteran's request, the Board held the record open for an additional 60 days to allow him time to obtain and submit supporting evidence - in particular, a medical nexus opinion linking his hearing loss (like his tinnitus) to noise exposure and consequent injury during his military service, as opposed to other noise exposure he has had in the many years since his service.

The Veteran submitted this additional medical evidence later in August 2014 through his representative.  He waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board consider it in the first instance.  38 C.F.R. § 20.1304 (2014).  But this additional medical evidence, which is a copy of the results of an audiology examination (so hearing evaluation) done at Ambrose Hearing Center, only confirms the Veteran has bilateral hearing loss.  More importantly, it does not also etiologically link or attribute this hearing loss to noise exposure and consequent injury during his military service.  Therefore, as will be discussed, this additional evidence is not sufficient reason to grant this claim, so it must be denied, even on appeal.



FINDING OF FACT

Hearing loss was not shown in service, in either ear, did not manifest to a compensable degree of at least 10-percent disabling within one year of separation from service, and the most probative (meaning most competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during the Veteran's service and consequent injury to his ears (i.e., acoustic trauma).


CONCLUSION OF LAW

His bilateral hearing loss was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


Here, to this end, prior to initially adjudicating this claim, so in the preferred sequence, a June 2010 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate this claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also apprised of how VA determines a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To satisfy this additional obligation, his service treatment records (STRs), post-service VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.  He also had a VA compensation examination in June 2010 to assess the nature and etiology of his claimed hearing loss disability, especially in terms of its purported relationship with his military service.  The VA examination and opinion on this determinative issue provide the information needed to decide this claim.  Specifically, the examiner reviewed the claims file for the pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  


Further, as concerning the August 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ also, in response, sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate this claim.  And, indeed, as already mentioned, the Board even held the record open for an additional 60 days following the hearing to allow the Veteran time to obtain and submit the necessary supporting evidence - namely, a medical nexus opinion linking his hearing loss to noise exposure during his military service as opposed to exposure to other noise in the many years since his discharge from service.  And although he submitted additional evidence later in August 2014, as he had indicated he would, this additional evidence (a copy of the results of an audiology examination in August 2012 at Ambrose Hearing Center) only serves to confirm he has bilateral hearing loss.  This additional evidence does not also suggest, much less indicate, this bilateral hearing loss is the result of his military service, in particular, acoustic trauma during his service.  Thus, unfortunately, this additional evidence does not provide grounds for granting this hearing loss claim.

The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A specific type of hearing loss, namely, sensorineural hearing loss, is one such condition since a type of organic disease of the nervous system.

Sensorineural hearing loss therefore also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, 

render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

III.  Whether Service Connection for Bilateral Hearing Loss is Warranted

Like his tinnitus, which as mentioned already has been determined to be a service-connected disability, the Veteran attributes his bilateral (so left and right ear) hearing loss to noise exposure in combat during the Vietnam War.  Specifically, he claims he sustained consequent injury (acoustic trauma) from artillery fire, gunfire, land mines, helicopters and loud explosions.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 


So merely having served in combat, while certainly commendable, does not obviate the need to still have this supporting nexus evidence establishing this required correlation.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran's DD Form 214 shows he was awarded the Combat Infantryman Badge (CIB), so this claimed acoustic trauma in service is consistent with the places, types, and circumstances of his service, including as it at least partly - indeed if not primarily or even entirely - involves events that are said to have occurred in combat in Vietnam against an enemy force.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  Thus, the Board concedes he had noise exposure during his service in the ways and capacities alleged, and it was partly because of this that his claim of entitlement to service connection for tinnitus (ringing in his ears) was granted in the October 2010 rating decision at issue.  But, as explained, there also has to be attribution of his hearing loss to his service to warrant additionally granting service connection for his hearing loss.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

A review of the Veteran's STRs shows he had an audiological evaluation in October 1966, so a year before his enlistment into the military in October 1967.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
5 (20)
-5 (5)
-10 (0)
Not tested
10 (15)
LEFT
5 (20)
0 (10)
-5 (5)
Not tested
5 (10)

[The figures in parentheses represent conversions of audiometry reported in American Standards Association (ASA) units to International Standards Organization (ISO), i.e., ANSI, units, and are provided for data comparison purposes.]

So he did not have any hearing loss in either ear in these tested frequencies when examined in anticipation of being inducted into service.  In other words, there was not pre-existing hearing loss in either ear.

But there also is no indication of hearing loss in either ear at any time during the Veteran's service, including owing to acoustic trauma even from his combat tour in Vietnam.

Indeed, during his October 1969 separation audiological evaluation, audiogram results showed he continued to have normal hearing, bilaterally.  Reported puretone threshold, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

So, yet again, there was no indication of hearing loss in either ear, despite any noise trauma that he may have experienced during his service, including in Vietnam.

Post-service medical treatment records are similarly unremarkable for complaints, treatment or diagnosis of hearing loss until long after his service had ended.  He had a VA audiology examination in June 2010 in response to his claim of entitlement to service connection for bilateral hearing loss.  He maintained his hearing loss had begun in 1968 as a result of being exposed to gunfire, artillery, helicopters and land mines during his time in Vietnam.  But while he denied significant noise exposure prior to his military service, he acknowledged working in a factory since service without the benefit of hearing protection until approximately 1993, when it became mandatory.


During that evaluation the puretone threshold levels in his right ear were 20, 30, 30, 75, and 75 decibels, in the relevant frequencies with an average of 52 decibels, and those in his left ear were 20, 25, 30, 80, and 75 decibels with an average of 52 decibels.  His speech recognition scores using the Maryland CNC Word List were 76 percent in his right ear and 64 percent in his left ear.  The diagnosis at the conclusion of that evaluation was bilateral (so left and right ear), mild-to-severe, sensorineural hearing loss.  But as for the all-important question of etiology, the examiner indicated it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  In support of this conclusion, the examiner cited the Veteran's hearing threshold at induction and discharge indicated normal hearing acuity.  She said his bilateral hearing loss was more so due to his post-service occupational noise exposure.

In response to this unfavorable VA medical opinion, the Veteran submitted additional medical evidence in August 2014, through his representative, which he had indicated during his videoconference hearing before the Board that same month that he would be submitting within the next 60 days.  But, to reiterate, this additional medical evidence, which is a copy of the results of an August 2012 audiology examination (so hearing evaluation) done at Ambrose Hearing Center, only confirms the Veteran has bilateral hearing loss.  Even the VA compensation examiner conceded as much.  More importantly, this additional evidence from the Ambrose Hearing Center in Pottsville, Pennsylvania, does not also etiologically link or attribute this hearing loss to noise exposure and consequent injury during the Veteran's military service, especially owing to his combat tour in Vietnam.

Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for bilateral hearing loss is not warranted.  While the evidence confirms the Veteran has this claimed condition, the evidence does not also establish the required linkage ("nexus") between this disability and his military service.


In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of hearing loss in either ear during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  The same, as mentioned, is also true for the many ensuing years, indeed decades.  There continued to be no suggestion, much less indication, of sensorineural hearing loss within the required one-year grace period following the Veteran's discharge from service, so by October 1970, certainly not to the required minimum compensable degree of at least 10-percent disabling.  38 C.F.R. § 4.85.  The Board therefore cannot presume his sensorineural hearing loss, though later confirmed, was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


The Board realizes the Veteran is competent to report his symptoms of hearing loss.  However, as a layman, he is not also competent to render a probative medical nexus opinion linking his current bilateral hearing loss disability to acoustic trauma sustained so long ago during his service, especially recognizing the additional noise exposure he has had in his civilian employment at the factory during the many years since his military service ended, even prior to the mandate of using hearing protection from 1993 onwards.  See Jandreau, 492 F. 3d 1372, 1376-77; Kahana, 24 Vet. App. 428, 434; Davidson v. Shinseki, 581 F.3d 1313, 1316.  The June 2010 VA compensation examiner concluded that the onset of the Veteran's hearing loss was more consistent with that long history of civilian occupational noise exposure.  And the additional medical evidence (audiology examination report) from the Ambrose Hearing Center simply does not provide the required comment on the origins of the Veteran's bilateral hearing loss, especially to affirm its posited relationship with noise exposure during his time in service.  Instead, this report merely confirms he has bilateral hearing loss, a point even the VA compensation examiner that concluded unfavorably readily concedes.  Consequently, the preponderance of the evidence is against this claim of entitlement to service connection for bilateral hearing loss, so the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.


ORDER

This claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


